DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/23/2022 has been entered.
 
Response to Arguments
Claims 1 – 20 are pending in this Office Action. After a further search and a thorough examination of the present application, claims 1 – 20 remain rejected.  
Applicant's arguments filed with respect to claims 1 – 20 have been fully considered but they are moot in view of new rejection. 

Applicant argues that there is no teaching or contemplation in Erman and Sanghai of the amended language in the claim, a technique that involves altering the content of the request (i.e., the search query language) based on information derived from a user profile that is linked to the user.
In response to Applicant’s argument, the Examiner submits that in the new detailed rejection below Erman in combination with Hjelm and Sanghai teaches altering the content of the request (i.e., the search query language) based on information derived from a user profile that is linked to the user.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Erman et al. (‘Erman’ herein after) (US 2011/0307354 A1) further in view of Hjelm et al. (‘Hjelm’ herein after) (US 2013/0013408 A1) further in view of Sanghai et al. (‘Sanghai’ herein after) (US  2015/0294029 A1). 

With respect to claim 1, 9, 15,
Erman discloses a method for causing a computing device to display software application recommendations that are relevant to a user of the computing device, the method comprising, at a server computing device:
receiving, from the computing device, a request for at least one software application recommendation to be displayed on the computing device (paragraphs 29 – 31 teach receiving user profile data from variety of sources, based on a variety of triggers for the purpose of recommending application to a user, Erman), wherein the request includes content on which to base a search of available software applications (figure 6C and paragraphs 183 – 185 teach that there can be keywords, name, type and other information included in the request for a software application recommendation, Erman); 
identifying, among a plurality of user profiles, a user profile associated with the user (figure 1 & 2A depicts a database of user profiles, paragraphs 36 and 37 use identified information from the user profile) wherein each user profile of the plurality of user profiles is associated with a plurality of properties (paragraph 25 – 26 teaches details on the user profile information and all its elements/properties, Erman); 
accessing a plurality of software application profiles (SAPs) (figure 1 and 2B depict the software application profiles), wherein each SAP of the plurality of SAPs: 
(1) is associated with a respective software application managed by the server computing device (paragraph 68 teaches the application being managed and received from developers or other options, Erman), and  
analyzing the properties of the user profile against the properties of each SAP in a subset of the plurality of SAPs to identify, among the respective software applications associated with the subset of the plurality of SAPs, at least one software application to recommend to the user (paragraphs 33 – 34 that the application guide server selects applications to recommend to users based on matching of the user profile information and the application profile information. The matching of user profile information and application profile information for purposes of selecting applications to recommend to users may be performed. Erman in paragraph 26 – 28 teaches that the user profile has properties such as gender, age, etc. The application profile includes respective property such as types of users to which the application is targeted, based on characteristics of users, paragraph 40 teaches the matching the application profile to the user profile information, paragraph 56, paragraph 83 teaches matching of application profile information and user profile information for purposes of selecting recommendations of applications for users, Erman); 
associating the at least one software application recommendation with the at least one software application (paragraph 40 teaches the listing of the recommendations based on  matching the application profile to the user profile information, paragraph 83 teaches matching of application profile information and user profile information for purposes of selecting recommendations of applications for users, Erman); and 
causing the computing device to display the at least one software application recommendation (paragraph 84 teaches the recommended application information being sent to the user device for display, also see paragraphs 110 – 114, Erman).
Erman teaches presenting personalized search results based on search string and user profile but does not explicitly state altering the content of the request based on information derived at least in part from the user profile to generate a modified request that includes altered content, accessing based on the altered content of the modified request as claimed.
However, Hjelm teaches altering the content of the request based on information derived at least in part from the user profile to generate a modified request that includes altered content and accessing based on the altered content of the modified request in figures 1, 2, 3 and paragraphs 33 – 36, where it teaches that the received search query is modified or expanded into a refined search query in consideration of the user profile. The refined search query may thus be an expansion of the original one, taking the user-related information in profile into account. Hjelm gives an example where a user may input the ambiguous search term "suit" in the original search query. The search provider may then refine the query by adding the term "clothing" to form a refined query, knowing from context data in the user profile that the user is currently located in a shopping area, and thereby assuming that the user is not primarily interested in law suits nor apartments at the moment.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Erman to include the teachings of Hjelm because both of the references are in the same field of study, arrangement for network searching. Furthermore,  paragraphs 13 – 18 of Hjelm teach why it would be beneficial to run a refined search query versus an original query, stating the benefits of a more relevant search result with the user profile in mind.
Erman teaches that the user profile has properties such as gender, age, etc. and the application profile includes properties as types of users to which the application is targeted, based on characteristics of users but does not explicitly state includes at least respective properties that correspond to the plurality of properties included in the user profiles as claimed.
However, Sanghai teaches the at least respective properties that correspond to the plurality of properties included in the user profiles in figure 3 (matching attributes), 8 (matching user attributes of the user with the user attributes of the query profile). Sanghai in paragraphs 77 teaches the at least respective properties comparisons for selecting a recommendation by stating that the ranking engine may rank a query suggestion based on matching user attributes of the user's user profile to user attributes of the query suggestion. Paragraphs 112 – 117 explain figure 8 where matching of user attributes from the user profile and query attributes is described.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Erman to include the teachings of Sanghai because both of the references are in the same field of study, ranking information to recommend. Furthermore, Sanghai paragraph 19 states query suggestions are ranked based on one or more identified user attributes of the user and bias measures for the query suggestions that are associated with the identified user attributes, this calculation gives accurately and efficiently personalized recommendations as a result.

With respect to claim 2,
Erman as modified discloses the method of claim 1, wherein the subset of the plurality of SAPs omits SAPs associated with respective applications that were previously displayed as recommended software applications to the user within a threshold period of time (paragraph 150 – 151 teach removal of previously displayed software applications and replacing them, Erman).With respect to claim 3,
Erman as modified discloses the method of claim 1, wherein the server computing device implements machine-learning when analyzing the user profile against the subset of the plurality of SAPs (paragraph 83 Erman, paragraph 112, Sanghai).With respect to claim 4, 10, 16,
Erman as modified discloses the method of claim 1, further comprising: receiving, from a software developer, a second request to register a new software application with the server computing device; over a threshold period of time, gathering information about one or more of: user interaction information associated with the new software application, derived information associated with the new software application, usage information associated with the new software application, or metadata information associated with the new software application; generating, for the new software application, an associated new SAP based on the information; and adding the new SAP to the plurality of SAPs (figure 2B, paragraph 68 – 69, and 74 – 75, 82 – 83 teach the gathering of the data connected with the application when new and periodically or by triggered methods, Erman).With respect to claim 5, 11, 17,
Erman as modified discloses the method of claim 4, wherein: the user interaction information identifies one or more of: downloads, in-app purchases, ratings/reviews, demographics, search queries, or clicks/impressions associated with the new software application; the derived information identifies one or more of: ranking positions, a trending factor, a stability factor, compatibilities, or accolades associated with the new software application; the usage information identifies one or more of: a usage factor or an installation retention factor associated with the new software application; and the metadata information identifies one or more of: curation information, metadata information, or tag information associated with the new software application (paragraph 40, 43, 47, 53, Erman and figure 3 paragraphs 53, 63, 83, Sanghai).With respect to claim 6, 12, 18, 
Erman as modified discloses the method of claim 1, further comprising: receiving, from a new computing device, a second request to register a new user with the server computing device; adding, to the plurality of user profiles, a new user profile associated with the new user; over a threshold period of time, gathering information about one or more of: engagements by the new user with a plurality of software applications, or demographics associated with the new user; and updating the new user profile based on the information (figure 2A, paragraph 58 – 59, and 62 – 33 teach the gathering of the data connected with the user when new and periodically or by triggered methods, Erman).With respect to claim 7, 13, 19, 
Erman as modified discloses the method of claim 6, wherein: the engagements by the new user identify one or more of: downloads, in-app purchases, ratings/reviews, search queries, or clicks/impressions; and the demographics associated with the new user include one or more of: a gender, or an age (paragraph 40, 43, 47, 53, Erman and figure 3 paragraphs 53, 63, 83, Sanghai).With respect to claim 8, 14, 20,
Erman as modified discloses the method of claim 1, further comprising prior to causing the computing device to display the at least one software application recommendation: ordering the at least one software application recommendation based on the user profile to establish a ranked list of software applications (figure 6A, 6C, paragraph 158 – 159 and 181 – 187, teach the query related results displaying in order, Erman and paragraphs 47, 48 and 77, Sanghai).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20020138479 A1 teaches modifying search queries.
US 20150249673 A1 teaches user profile of the user information, and an application profile of the application information. Settings configuration information is generated responsive to the user profile and the application profile, and indicates what permissions are to be granted to the application while operating on the user equipment node.
US 10728106 B1 teaches the profile of an application includes the aspects of that application, and the profile of a client node includes the aspects of that client node which are analyzed/compared.
US 20140280350 A1 teaches the baseline interest profile/vector is established, each interest vector for an individual user, can be computed by mapping the interests of the user to a vector space defined by the universal interest space. Such a user interest vector has the same dimensionality as that of the baseline interest vector and can be normalized with respect to the baseline interest vector. See figure 22.
US 20170215024 A1 teaches recommending applications and presenting recommended applications by obtaining a user's current scenario information from a user equipment and determining applications to be recommended according to the user's current scenario information and historical application usage information of one or more users.
US 20180101576 A1 teaches content recommendation to a user using a threshold of time along with other criteria.
US 20140052542 A1 teaches recommendations of software/application based on user behavior and interaction/history.
US 20150082183 A1 teaches modifying search queries.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVNEET K GMAHL whose telephone number is 571-272-5636.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on 571-270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVNEET GMAHL/Examiner, Art Unit 2166                                                                                                                                                                                                        Dated: 10/12/2022






/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166